DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
It appears that Figures 2A and 2B should be designated by a legend such as --Prior Art-- because only that which is old is illustrated (noting that, for example, paragraph 0019 indicates that Figure 2A shows a “conventional” ball end mill, and paragraph 0020 indicates that Figure 2B shows a space that the cutting blade occupies when the ball end mill [presumably the one of Figure 2A] is rotated).  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following must be shown or the feature(s) canceled from the claim(s):
the “first point” and the “second point”, as well as the tangential line or lines and two angles set forth in claim 5, lines 6-14, for example.
No new matter should be entered. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: in paragraph 0047 (third sentence), it appears that “bade” should be changed to —blade--.  
Appropriate correction is required.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 37 CFR 1.71(a)-(c):
(a) The specification must include a written description of the invention or discovery and of the manner and process of making and using the same, and is required to be in such full, clear, concise, and exact terms as to enable any person skilled in the art or science to which the invention or discovery appertains, or with which it is most nearly connected, to make and use the same. 
(b) The specification must set forth the precise invention for which a patent is solicited, in such manner as to distinguish it from other inventions and from what is old. It must describe completely a specific embodiment of the process, machine, manufacture, composition of matter or improvement invented, and must explain the mode of operation or principle whenever applicable. The best mode contemplated by the inventor of carrying out his invention must be set forth.
(c) In the case of an improvement, the specification must particularly point out the part or parts of the process, machine, manufacture, or composition of matter to which the improvement relates, and the description should be confined to the specific improvement and to such parts as necessarily cooperate with it or as may be necessary to a complete understanding or description of it.

The specification is objected to under 37 CFR 1.71 because it does not clearly describe the invention in the manner required by 37 CFR 1.71.  
In particular, for example, in Figure 1, the X, Y, and Z axes are labeled in the context of the three-dimensional milling machine (see, for example, paragraphs 0018 and 0046).  As shown in Figure 1, note that the Y-axis is a vertical axis, and the X and Z axes are horizontal.  Figure 3 depicts a spiral tool path (which the tool follows during machining of a workpiece).  See paragraphs 0021 and 0050-0051, for example.  Note that the X, Y, and Z axes are likewise labeled in Figure 3.  Figure 5A shows the spiral tool path (of Figure 3) observed “from the top of the symmetric axis” (presumably, the dashed “symmetric axis of the mold” workpiece, taught as being represented by a dashed line in Figure 4; see paragraph 0052, for example).  See paragraph 0053 and Figure 5A.  
All that being said, Figure 7 purports to show “an example of a cross section of a microlens corresponding to be machined, the cross section containing the central axis of a lens surface of the microlens” (per paragraphs 0026 and 0060, for example).  It is unclear as disclosed whether “the central axis of a lens surface of the microlens” is intended to be the dashed line shown in Figure 4 and described in paragraph 0052, or whether “the central axis of a lens surface of the microlens” is instead intended to be a centerline at the middle of the spiral path shown in Figure 3, such as, for example, the added line labeled in the annotated reproduction of Figure 3 below as “Q”.
[AltContent: connector]
[AltContent: textbox (P?)][AltContent: arrow][AltContent: arrow][AltContent: connector][AltContent: connector][AltContent: textbox (Q)][AltContent: connector]
    PNG
    media_image1.png
    610
    577
    media_image1.png
    Greyscale


Paragraph 0060 goes on to say that “[T]he shape of the cross section shown in Fig. 7 is identical with the shape of a cross section of the mold for the lens”.  Note that the X and Z axes are labeled in Figure 7.  Thus, it would appear that the plane of Figure 7 is a horizontal plane with respect to Figures 1 and 3.  However, it does not appear that such is consistent with Figure 5A which purports to be a top view of, for example, Figure 3, as described above.  
Furthermore, it is unclear exactly what cross section(s) is/are being shown in Figures 8 and 9, noting that Figure 8 is described as showing a “contour of a blade of a ball end mill and a surface of a mold to be machined in a cross section containing the central axes of the both”, and Figure 9 is described as showing a “contour of a blade of an end mill of the present invention and a surface of a mold to be machined in a cross section containing the central axes of the both”.  Firstly, it is unclear whether Figure 8 is intended to represent the prior art (given that the “ball” end mill of Figure 2 was disclosed as “conventional” in at least paragraph 0047 and 0019) or not.  It is also unclear in Figures 8-9 which central axis of the mold to be machined is being referenced, i.e., an axis like the dashed line in Figure 4, which would be in a horizontal XZ plane, or an axis like Q labeled above, which extends in the Y direction.  It is likewise unclear which/what central axis of the end mill is being referenced, i.e., a central axis (of the tool) that extends in the vertical Y direction, or a horizontal central axis that extends in the horizontal XZ plane.  Furthermore, it is thus likewise unclear what exactly is represented by the dots in Figures 8 and 9, noting that paragraph 0062 indicates that the white dots in Figure 8 represent a “spiral tool path”.  If the central axis of the mold shown in Figure 8 in dashed lines is intended to be similar to that of Figure 4, then Figure 8 is a horizontal XZ cross section or view, as is Figure 5A, and it is unclear how the spacing P in Figure 8 between white dots along the spiral path (viewed from the top) is determined/chosen, i.e., any two points along the continuous spiral path?  Such is also unclear re the white dots on path L’ as compared to the white dots along S  Alternatively, if the central axis of the mold re Figure 8 is intended to be a vertical cross section such that the shown dashed line that is the “central axis of the mold” shown in Figure 8 is a vertical axis extending in or parallel to the Y axis, then is the distance P intended to be like that of the distance labeled in the above annotated reproduction of Figure 3 as “P?”?  Such is unclear.  Similar issues exist re Figure 9.
Note also that the X and Z axes are labeled in Figures 10A and 10B.  Thus, it would appear that Figures 10A and 10B are horizontal planes.  See Figures 1 and 3.  That being said, such only adds to the confusion and lack of clarity as to the depictions in Figures 7, 8, and 9 vs. that of Figure 3, noting the cross-sectional shapes S1 and S2 of the mold workpiece shown in Figures 10A and B are likewise not consistent with any horizontal cross section of Figure 3.  See, for example, the top view Figure 5A of Figure 3.  Similar issues apply re Figures 11, 12A, and 12B, which all likewise purport to show cross XZ views.  Note also that Figure 20A shows a YZ cross section which appears to be more consistent with Figure 3.  
Additionally, throughout the specification, the specification is unclear, and possibly inconsistent, in its use of the terms “radial” and “radially”, and it is unclear what axis or axes are being used to determine what is meant by these terms.  For example, paragraph 0052 references a surface roughness “Ry_rad in the radial direction”, shown in Figure 4.  As discussed above, Figure 5A shows the spiral tool path (of Figure 3) observed “from the top of the symmetric axis” (presumably, the dashed “symmetric axis of the mold” workpiece, taught as being represented by a dashed line in Figure 4; see paragraph 0052, for example).  Thus, Figure 4 likewise would appear to show a view that is in an XZ horizontal plane.  That being said, Ry_rad is not shown as being “radial” with respect to the shown dashed “symmetric axis of the mold”, and it is unclear what axis or frame of reference is to be used to determine the “radial” direction Ry_rad.  Furthermore, paragraph 0058 teaches that the theoretical value of surface roughness Ry_rad “in the radial direction” is “determined by an interval in the radial direction between path, i.e., a pitch P of the spiral tool path and a radius of curvature R_tool of the contour of a blade of the ball end mill”.  Given that P in Figure 4 appears to be shown extending in (or possibly close to in) a direction along the spiral path shown in Figure 5, it is unclear how such distance is determined (i.e., any two random points along the spiral path?), and it is further unclear with respect to what axis or frame of reference the direction P is “radial”, and it would further appear that the axis or frame of reference that allows “P” shown in Figure 4 to be called “radial” would have to differ from the axis or frame of reference that allows Ry_rad in Figure 4 to be called “radial”, though such is not clear, and is not clearly identified or disclosed.  Furthermore, paragraph 0070 indicates that the X axis extends in the “radial” direction with respect to “the” central axis, though such is unclear, as it is again unclear which central axis is being referenced.  The foregoing are just examples of the lack of clarity surrounding the use of the terms “radial” and “radially”.  Note that one or both of these terms (i.e., “radial”, “radially”) are used in at least the following locations:  the abstract; in paragraph 0004; in paragraph 0009; in paragraph 0012; in paragraph 0052 (plural occurrences); in paragraph 0054; in paragraph 0058 (plural occurrences); in paragraph 0062 (plural occurrences); in paragraph 0068; in paragraph 0070; in paragraph 0084; in paragraph 0085; in paragraph 0093; in paragraph 0098; in paragraph 0102; in paragraph 0106; in paragraph 0107; in paragraph 0113; in paragraph 0114; in paragraph 0116; in paragraph 0118.
Given the foregoing lack of clarity as to what is meant by the term(s) “radial” or “radially”, and the lack of clarity about what perspective (or what cross section) some of the drawings are depicting, the difference between Ry_ang vs. Ry_rad is unclear (see Figure 4 vs. Figures 5A-B, for example).
In paragraph 0060, the paragraph indicates that “h represents distance from the central axis”.  However, as described previously, the specification is not clear what central axis is being referenced, and in what plane such axis is located (i.e., a horizontal plane vs. a vertical plane).  The same issue exists in paragraph 0078, which teaches that “h represents distance from the central axis”.  The same issue exists in paragraph 0080 which teaches that “h represents distance from the central axis”.  Thus, the various calculations (for x in paragraph 0060 and z in paragraphs 0078 and 0080) set forth in paragraphs 0060, 0078, and 0080 are unclear.
In paragraph 0091, the specification teaches that in Figure 14, “the central axis of the mold is represented by a dashed line”.  It is noted that there are plural dashed lines in Figure 14, and it is unclear which of them is intended to represented “the central axis of the mold”, and it is unclear whether the plane of Figure 14 is an XZ horizontal plane (like Figure 7 purports to be), or whether the plane of Figure 14 is a vertical plane.  In the event that the plane of Figure 14 is intended to be a horizontal XZ plane, it does not appear that such is consistent with Figures 5A-B, in the event that S in Figure 14 is intended to be a surface of the mold.  
Additionally, throughout the specification, there are discussions of one element or another being “similar” or having “similarity”, or having a “ratio of similarity”.  However, noting that the term “similar” is a relative term, it is unclear what is meant by “similar”, “similarity”, and it is unclear how such “ratio of similarity” is determined.  For example, it is unclear whether such intends to indicate that the two elements being compared are similar in shape, similar in size, etc., and it is unclear how such “ratio of similarity” is determined/measured.  It is likewise unclear how alike two compared elements have to be in order to be considered “similar” vs. how different they have to be in order to be considered as not being “similar”.  See, for example, the abstract, and each of paragraphs 0009, 0013, 0063, 0064, 0080-0081, 0084-0086, 0089, 0091, 0098, 0100, 0102, 0113, 0115, and 0119.  For example, see also Figures 12A-12B and 23 which purport to show “sections of similarity”.  It is unclear in, for example, Figures 12A and 12B and 23, how or why these sections are determined to be “sections of similarity”, as opposed to, for example, the circular arc sections labeled in Figures 12A-12B, which are not labeled as “sections of similarity”.  Also note that in Figure 12B, for example, the lines labeled below in the annotated reproduction of Figure 12B as “A1” and “A2” do not appear to be parallel, for example, in the “section of similarity” labeled in the figure.  
[AltContent: textbox (A1)][AltContent: connector]
[AltContent: textbox (A2)][AltContent: connector]
    PNG
    media_image2.png
    416
    420
    media_image2.png
    Greyscale

Claim Objections
Claim 1 is objected to because of the following informalities:  
in claim 1, line 3, it appears that –as—should be inserted between “referred to” and “a first area”.
Appropriate correction is required. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b): 
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
In claim 1, line 2, the limitation “the central axis of the mold” lacks sufficient antecedent basis in the claim, noting that no central axis of the mold was previously recited, and noting that as a three-dimensional object, it is not inherent that the mold only possesses a single central axis (as opposed to having, for example, one central axis in a horizontal plane, another central axis in a vertical plane, etc.).  Thus, it is unclear as claimed which specific central axis of the mold is intended to be referenced.
In claim 1, line 6, the limitation “the central axis of the end mill” lacks sufficient antecedent basis in the claim, noting that no central axis of the end mill was previously recited, and noting that as a three-dimensional object, it is not inherent that the end mill only possesses a single central axis (as opposed to having, for example, one central axis in a horizontal plane, another central axis in a vertical plane, etc.).  Thus, it is unclear as claimed which specific central axis of the end mill is intended to be referenced.
The term “similar in shape” in claim 1 is a relative term which renders the claim indefinite. The term “similar in shape” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear how “similar in shape” the contour of the cross section of the end mill blade must be to the contour of the first area in order for the two contours to be considered to be “similar in shape”, and it is unclear how different the two contours must be in order to be excluded by the term.
In claim 1, line 10, the limitation “said each point in the similarity” lacks sufficient antecedent basis in the claim (as does “the similarity” within this limitation), noting that no points that are in a “similarity” were previously recited, nor was any “similarity” previously explicitly recited such that it is also unclear precisely what is intended in this limitation.  
In claim 1, lines 10-11, the limitation “the radial direction” lacks sufficient antecedent basis in the claim, as no radial direction was previously recited.  Additionally, it is unclear as set forth in the claim what axis or frame of reference is intended to be used to determine what is meant by “radially”, noting that plural axes were previously recited in the claim.
In claim 1, lines 10-11, the claim recites “an interval in the radial direction between the spiral tool path”.  However, it appears that there is some verbiage missing in this limitation, i.e., an interval in the radial direction between the spiral tool path and what other element/frame of reference?
In claim 2, the limitation “the central axis” lacks sufficient antecedent basis in the claim, noting that plural central axes were previously recited.  
In claim 5, lines 4-5, “the contour of the mold” lacks clear antecedent basis, noting that it is unclear as claimed whether such is intended to be limited to the previously recited “contour of the first area”, or whether such is intended to reference another contour of the mold.  
In claim 5, noting that the claim is a method claim, it is noted that it is unclear whether the limitation “the y-axis can be selected such that …” intends to actually require the performance of the step of selecting such y-axis (noting the use of the phrase “can be”).  
In claim 5, the claim recites that “the y-axis can be selected such that in any cross section perpendicular to the y-axis the contour of the mold is line-symmetric with respect to the z-axis, a radius of curvature at any point, a first point in the area of 
    PNG
    media_image3.png
    10
    27
    media_image3.png
    Greyscale
or in the area of 
    PNG
    media_image4.png
    10
    27
    media_image4.png
    Greyscale
on the contour of the y-z cross section of the mold is smaller than a radius of curvature at a point, a second point on the contour of any cross section containing the central axis (z-axis), an angle formed by the tangential line at the first point and a plane perpendicular to the z-axis being equal to an angle formed by the tangential line at the second point and a plane perpendicular to the z-axis, and when the end mill is located such that the central axis of the end mill passes through the normal to the surface of the mold at a point to be machined, the surface of the mold and the surface of the end mill do not have a point of contact besides the point to be machined”.  It is unclear which (if any, given the “can be” language discussed above) limitations are intended to be required, vs. which limitations are intended to be set forth in a list of alternatives.  For example, it is unclear as claimed whether the claim intends to recite that the y-axis can be selected such that in any cross section perpendicular to the y-axis the contour of the mold is line-symmetric with respect to:  (i) the z-axis, (ii) a radius of curvature at any point, (iii) a first point in the area of y ≤ 0, or (iv) a first point in the area of 0 ≤ y on the contour of the y-z cross section.  It is additionally unclear as claimed with what “on the contour of the y-z cross section” in line 10 is intended to go, i.e.,. only with “in the area of 0 ≤ y”, or also with “a first point in the area of y ≤0”, additionally with other elements in lines 4-6, etc.  Additionally, it appears that there is some missing verbiage in claim 5 in lines 8-10.  For example, it is unclear as claimed with what the verbiage “on the contour of the y-z cross section of the mold is smaller than a radius of curvature at a point” is intended to go, i.e., in the apparent list set forth in lines 4-9, or whether such is a “standalone” limitation, apart from the list, i.e., whether a comma or the like should appear after 0≤y in line 9, and something like “wherein” should appear at the beginning of line 10.  It is unclear what is being set forth as being “smaller than a radius of curvature at a point” in lines 10-11.  It is additionally unclear as to whether the limitations from lines 11-14 (beginning with “a second point” and ending in line 14 after “the z-axis”) are intended to be further alternatives of the list of lines 4-9 or not.  Additionally, noting the term “and” in line 14 in the limitation “and when the end mill is located…”, it is further unclear whether the limitations subsequent to “and” are intended to be required limitations, or are instead intended to be part of the alternative list mentioned previously.  
In claim 5, lines 11-12, “the contour of any cross section containing the central axis” is unclear, as it is unclear what the contour is of, or what the cross section is of, i.e., a contour of what, a cross section of what? 
In claim 5, line 12, the limitation “the tangential line at the first point” lacks sufficient antecedent basis in the claim.
In claim 5, lines 13-14, the limitation “the tangential line at the second point” lacks sufficient antecedent basis in the claim.  It is further unclear whether this limitation intends to reference the same tangential line set forth in line 12 of the claim (and indicate that the tangential line includes both the first and second point), or whether this limitation instead intends to reference an additional tangential line (i.e., one tangential line at the first point, and a further tangential line at the second point).
In claim 5, lines 15-16, the limitation “the normal to the surface of the mold at a point to be machined” lacks sufficient antecedent basis in the claim, and it is further unclear what is meant by “the normal”, i.e., a normal/perpendicular line, a normal/perpendicular plane, etc.  
In claim 5, lines 16-17, the limitations “the surface of the mold” (second occurrence in line 16) and “the surface of the end mill” lack sufficient clear antecedent basis in the claim.  Re the limitation “the surface of the mold”, it is unclear whether such is intended to reference the “surface of the mold at a point to be machined” set forth in line 16, or whether such instead is intended to reference a different surface of the mold.  Additionally, it is not inherent that the mold and end mill each only possess a single surface.  
The following is a quotation of the first paragraph of 35 U.S.C. 112(a): 
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
In claim 1, the claim sets forth that “the mold has an area in which the contour of a cross section containing the central axis of the mold is concave and continuous, a portion of the area is referred to a (sic) first area, a ratio of the maximum value to the minimum value of radius of curvature of the contour of the first area is 2 or greater, and a blade of the end mill has a second area in which the contour of a cross section containing the central axis of the end mill is similar in shape to the contour of the first area”.  However, as discussed in the above objection to the specification under 37 CFR 1.71, it is unclear how it is determined whether the two contours/areas are “similar in shape” vs. whether such areas are not “similar in shape”.  It is also unclear as disclosed which/what axes of the mold and end mill are being referenced, i.e., whether such axes are in a horizontal XZ plane vs. whether such are in a vertical plane (or whether one such axis is in a horizontal plane and the other is in a vertical plane), and thus, it is unclear what plane(s) the claimed contours is/are in.  Thus, it is unclear how the claimed method is carried out.  See the above objection to the specification under 37 CFR 1.71 for further detailed discussion.  
Additionally, claim 1 sets forth “determining a spiral path of the end mill such that each point on the contour of the first area is machined by a portion of the second area, the portion corresponding to each point in the similarity, and an interval in the radial direction between the spiral tool path is maximized while keeping surface roughness of the machined mold at or below a predetermined value”.  However, in addition to the lack of clarity in the disclosure as to the “similarity” and the orientation of the various claimed elements re the axes and contours, it is unclear as disclosed (as discussed in the above objection to the specification under 37 CFR 1.71) what direction(s) constitute the claimed “radial direction between the spiral tool path” (in addition to the fact that it is unclear, as discussed in the above rejections under 35 USC 112(b) what other element is used to define the interval, i.e., an interval between the spiral tool path and what other element?).  See the above objection to the specification under 37 CFR 1.71 for further detailed discussion.  Thus, it is unclear how the claimed method is carried out.
Additionally, in claim 3, the claim recites “wherein a ratio of similarity of the contour of the second area to the contour of the first area is 70 to 85%”.  However, it is unclear as disclosed how such “ratio of similarity” is determined.  While the specification references such ratio (see, for example, paragraphs 0012, 0080-0081, 0089), it is unclear how such is determined.  While paragraph 0089 teaches that “the shape of a cross section containing the central axis of a blade of the end mill is formed such that the shape is similar with a ratio of similarity A to the shape of a cross section containing the central axis of a mold”, and “a value of A in an actual end mill has to be measured with a high accuracy” and “[I]n order to measure the value of A, positions of multiple points on the contour of the blade are measured using a microscope, and A of the actual shape of the blade of the end mill can be determined by minimizing a difference between the measured shape of the blade and a theoretical shape A of the blade of the end mill through the least square method”.  That said, it appears that paragraph 0089 references value “A” as both a “ratio of similarity” (of the shape of a cross section containing the central axis of a blade of the end mill to the shape of a cross section containing the central axis of a mold”), and as an “actual shape of the blade of the end mill”, which “actual shape of the blade of the end mill” is determined by measuring points using a microscope and by somehow using “the least square method”.  Note that none of these constitute a teaching of what exactly is meant by “ratio of similarity”, how or in what regard the compared elements in the ratio are to be considered “similar”, or how the “ratio” is determined.  None of these teachings constitute a teaching as to how or in what regard the “shapes” or “contours” in question are being compared and determined to be similar or dissimilar or partially similar.  See also the above objection to the specification under 37 CFR 1.71 for further discussion.  
Comment Regarding Non-Indication of Allowable Subject Matter
A thorough search has been conducted re the present invention/claims.  That being said, though no art rejections are considered to presently apply to the claims, no indication regarding the allowability of the subject matter of the claims with respect to the prior art is being made at this time due to the rejection(s) thereof based on 35 USC 112(a), set forth above, particularly given that is unclear what changes to the claims might be necessary to overcome the above-described issues with respect to 35 USC 112(a).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICA E CADUGAN whose telephone number is (571)272-4474. The examiner can normally be reached Monday-Thursday, 5:30 a.m. to 4:00 p.m. ET.
Examiner interviews are available via telephone, and via video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer D Ashley can be reached on (571) 272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ERICA E CADUGAN/Primary Examiner, Art Unit 3722                                                                                                                                                                                                        



eec
July 14, 2022